SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 31, 2007 VIPER NETWORKS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 0032939 87-0410279 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 530 Stephenson Hwy., Suite 100, Troy, Michigan 48083 (Address of Principal Executive Offices, Zip Code) Registrant’s telephone number, including area code: (248) 724-1300 10373 Roselle Street, Suite 170, San Diego, California 92121 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425). [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Forward-Looking Statements THE STATEMENTS CONTAINED IN THIS CURRENT REPORT THAT ARE NOT HISTORICAL FACTS ARE “FORWARD-LOOKING STATEMENTS (AS THAT TERM IS DEFINED IN THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995), THAT CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING WORDS SUCH AS “BELIEVES, “EXPECTS, “MAY,” “WILL,” “SHOULD,” OR “ANTICIPATES,” OR THE NEGATIVE OF THESE WORDS OR OTHER VARIATIONS OF THESE WORDS OR COMPARABLE WORDS, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES.MANAGEMENT WISHES TO CAUTION THE READER THAT THESE FORWARD-LOOKING STATEMENTS INCLUDING, BUT NOT LIMITED TO, STATEMENTS REGARDING THE PLANNED EFFORTS TO IMPLEMENT THE COMPANY’S BUSINESS PLAN AND ANY OTHER EFFORTS THAT THE COMPANY INTENDS TO TAKE IN AN ATTEMPT TO GROW THE COMPANY, ENHANCE SALES, ATTRACT & RETAIN QUALIFIED PERSONNEL, AND OTHERWISE EXPAND THE COMPANY’S BUSINESS ARE NOT HISTORICAL FACTS AND ARE ONLY PREDICTIONS.NO ASSURANCES CAN BE GIVEN THAT SUCH PREDICTIONS WILL PROVE CORRECT OR THAT THE ANTICIPATED FUTURE RESULTS WILL BE ACHIEVED.ACTUAL EVENTS OR RESULTS MAY DIFFER MATERIALLY EITHER BECAUSE ONE OR MORE PREDICTIONS PROVE TO BE ERRONEOUS OR BECAUSE OF THE CONTINUING RISKS FACING THE COMPANY.SUCH RISKS INCLUDE, BUT ARE NOT LIMITED TO, THE FOLLOWING:THE PROSPECTS AND FINANCIAL CONDITION OF THE COMPANY, OUR ABILITY TO IMPLEMENT OUR PLANNED BUSINESS STRATEGY, THE RISK ASSOCIATED WITH AN EARLY STAGE COMPANY, AND THE UNCERTAINTIES AND RISKS OF A SMALL COMPANY WITH LIMITED MANAGERIAL, FINANCIAL, AND MARKETING RESOURCES.ANY ONE OR MORE OF THESE AND OTHER RISKS COULD CAUSE ACTUAL EVENTS OR RESULTS TO DIFFER MATERIALLY FROM THE FUTURE RESULTS INDICATED, EXPRESSED, OR IMPLIED IN SUCH FORWARD-LOOKING STATEMENTS. 2 As used herein, the terms, “we,” “us,” “our,” and the “Company” refers to Viper Networks, Inc., a Nevada corporation and its subsidiaries, unless otherwise stated. ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On December 31, 2007, the Company signed a month-to month lease with Meissner Jacquét Investment Management Services, Inc. for 242 square feet of office space at 5330 Carroll Canyon Road, Suite 210-F, San Diego, California at a cost of $550 per month.The monthly cost includes internet access, utilities, and reception services.The office will support accounting, administration, and audit functions. ITEM 1.02TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT On December 31, 2007, the Company’s lease of 4,415 square feet at 10373 Roselle Street, Suite 170, San Diego, California 92121 expired at the end of its term.The Company had subleased approximately 80% of the facility under a twenty month sublease that also expired on the same date. ITEM 5.02DEPARTURE OF DIRECTORS OR CERTAIN OFFICES; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS 5.02(b):Departure of Directors or Certain Officers On January 2, 2008, Paul E. Atkiss, the Company’s Chief Financial Officer and Secretary, resigned from his position with the Company and from the Company’s Board of Directors, effective January3, 2008.In order to help to ensure an orderly transition period, Mr.Atkiss will continue in the employ of the Company until January 15, 2008, with his salary and benefits remaining unchanged until that date.In addition, the Company will immediately commence a search for Mr.Atkiss’ replacement. Mr.Atkiss’ decision to resign was for personal reasons and was not the result of any disagreement with the Company. The Company’s Board of Directors currently consists of two directors. 5.02(c):Appointment of Certain Officers On January 3, 2008, the Board of Directors appointed 1) Ronald G. Weaver, the Company’s Chairman and Assistant Secretary, as the Company’s Secretary and 2) Farid Shouekani, the Company’s President and Chief Executive Officer, as the Company’s acting Principal Accounting Officer. 3 (A)Factors That May Affect Future Results In General. The purchase of shares of the Company’s common stock is very speculative and involves a very high degree of risk.Our business organization and structure all involve elements of risk.In many instances, these risks arise from factors over which we will have little or no control.Some adverse events may be more likely than others and the consequence of some adverse events may be greater than others.No attempt has been made to rank risks in the order of their likelihood or potential harm. 1) The market price of our common stock may fluctuate significantly. The market price of our common shares may fluctuate significantly in response to factors, some of which are beyond our control, such as: · the announcement of new technologies by us or our competitors; · quarterly variations in our and our competitors’ results of operations; · changes in earnings estimates or recommendations by securitiesanalysts; · developments in our industry; · general market conditions and other factors, including factors unrelated to our own operating performance; · changing regulatory exposure, laws, rules and regulations which may change; and · tax incentives and other changes in the tax code. Further, the stock market in general has recently experienced extreme price and volume fluctuations.Continued market fluctuations could result in extreme volatility in the price of our common shares, which could cause a decline in the value of our common shares.You should also be aware that price volatility might be worse if the trading volume of our common shares is low. 2) Trading of our common stock is limited. Our Common Stock is traded only on the OTC Pink Sheets and there can be no guarantee that we will gain or achieve any listing on the NASD Electronic Bulletin Board.Trading in our stock has historically been limited and sporadic with no continuous trading market over any long or extended period of time.This has adversely effected the liquidity of our securities, not only in terms of the number of securities that can be bought and sold at a given price, but also through delays in the timing of transactions and reduction in security analysts' and the media's coverage of us.This may result in lower prices for our common stock than might otherwise be obtained 4 and could also result in a larger spread between the bid and asked prices for our common stock.There will likely be only limited liquidity and investors will not likely have the ability to purchase or sell our common stock in any significant quantities.This too will sharply limit interest by individual and institutional investors. 3) Limited Financial Resources and Future Dilution We are a small company and we have limited financial resources.While we believe that we have some significant growth opportunities, we cannot assure you that we will be successful in obtaining additional financial resources to meet our financial needs or, we are successful in doing so, that we can obtain such financial resources on terms that are reasonable in light of our current financial circumstances.We anticipate that we may raise additional capital in the future and we cannot assure you that we will be successful in raising additional capital or if we do, that current investors will not suffer immediate and substantial dilution as a result of any successful financing transactions. ITEM 9.01Financial Statements and Exhibits (d) Exhibits Exhibit Number Exhibit Title or Description None None 5 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VIPER NETWORKS, INC. Date:January 3, 2008 By: /s/Farid Shouekani Farid Shouekani, President 6
